DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 6-10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi 2016/0034774 in view of Vincent et al 2008/0063276
Regarding claim 1, Hayashi 20160034774 teaches an image reading apparatus (MFP 100 (paragraph 0012-0013), comprising: 

a scan device to scan a document (image reading section 202 (paragraph 0017); and 
a processor to: 
generate a scan image corresponding to the scanned document, and perform character recognition of the scan image (character recognition section 203 (paragraph 0021), 
Hayashi fails to teach wherein the processor recognizes the characters of similar shape by using characteristic information of a character included in a word that succeeds in recognition among words including a character included in the character set.
Vincent et al 2008/0063276 teaches generating scan data (paragraph 0002) by using a result of the character recognition and the scan image (fig. 2, modified OCR output, 250), wherein the performing of the character recognition comprises recognizing the characters of similar shape (230, fig. 2) by using characteristic information (shade distance, similar size of paragraph 54) of a character (clip image of fig. 1) included in a word (word shown in fig. 1) that succeeds in recognition (OCR output, 210, fig. 2) among words including a character included in the character set (cluster processing software 330 processes the clusters 322 and can characterize or modify the clusters 322 to produce modified clusters 332 in which some clusters are further characterized s and some of the OCR errors in the OCR output 302 are corrected based on properties obtained from the clustering processing (paragraph 0057), also see paragraph 0005 and 0056).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hayashi character recognition by the teaching of Vincent et al to include:  the processor recognizes the characters of similar shape by using characteristic information of a character included in a word that succeeds in recognition among words including a character included in the character set.  The reason of doing so would have allow the system to accurately identify specific words and texts.

Vincent et al teaches wherein the processor, based on the character included in the character set being detected, extracts characteristic information of the detected character, compares the extracted character information with the characteristic information (shape distance…, similar sizes, paragraph 54) of the character included in the word, and recognizes the detected character (cluster processing software 330 can apply shape clustering to extract shape information from the clip images in each cluster. The extracted shape information can be used to compare shapes of cluster images for different clusters and to obtain shape differences of different clusters, especially the shape differences between clusters with different assigned OCR character codes (paragraph 0057), fig. 2).
Regarding claim 6, Hayashi teaches wherein the characteristic information is at least one of edge direction information, dot count information, transition count information, or height information in an image area including the character (The clip images classified in one cluster have been assigned one or more common OCR character codes and recognized as identical or similar sizes by the OCR engine and are determined by the post-OCR processing to have identical or similar shapes based on a suitable shape metric such as a shape distance (paragraph 0054) e.g., size of bounding box, fig. 1, which has a height and a width).
Regarding claim 7, Hayashi does not teach wherein the processor extracts at least one candidate character with respect to each character in the scan image, recognizes a word  by using at least one extracted candidate character of each character included in a word on a word basis, and based on the character included in the character set being included in the extracted candidate character, performs character recognition by using the character information of the character included in the word that succeeds in the recognition.


Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Hayashi to include: wherein the processor extracts at least one candidate character with respect to each character in the scan image, recognizes a word  by using at least one extracted candidate character of each character included in a word on a word basis, and based on the character included in the character set being included in the extracted candidate character, performs character recognition by using the character information of the character included in the word that succeeds in the recognition.
The reason of doing so would have allowed the system to accurately recognizing a printed word document and to simplify the process of a user editing the document.
Regarding claim 8, Hayashi teaches wherein the processor generates scan data by using a result of the character recognition and the scan image (character recognition section 203 (paragraph 0021) also see 0002).

generating a scan image (character recognition section 203 (paragraph 0021); 
performing character recognition of the generated scan image by using a pre-stored character set including characters of similar shape; and 
Hayashi fails to teach generating scan data by using a result of the character recognition and the scan image, wherein the performing of the character recognition comprises recognizing the characters of similar shape by using characteristic information of a character included in a word that succeeds in recognition among words including a character included in the character set. 
Vincent et al 2008/0063276 teaches generating scan data by using a result of the character recognition and the scan image (fig. 2, modified OCR output, 250), wherein the performing of the character recognition comprises recognizing the characters of similar shape (230, fig. 2) by using characteristic information (shade distance, similar size of paragraph 54) of a character (clip image of fig. 1) included in a word (word shown in fig. 1) that succeeds in recognition (OCR output, 210, fig. 2) among words including a character included in the character set (cluster processing software 330 processes the clusters 322 and can characterize or modify the clusters 322 to produce modified clusters 332 in which some clusters are further characterized s and some of the OCR errors in the OCR output 302 are corrected based on properties obtained from the clustering processing (paragraph 0057), also see paragraph 0005 and 0056).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hayashi character recognition by the teaching of Vincent et al to include:  generating scan data by using a result of the character recognition and the scan image, wherein the performing of the character recognition comprises recognizing the characters of similar shape by using characteristic information of a character included in a word that succeeds in recognition among words including a character included in the 
Regarding claim 10, Vincent et al teaches wherein the performing of the character recognition comprises: based on the character included in the character set being detected, extracts characteristic information of the detected character, compares the extracted character information with the characteristic information (shape distance…, similar sizes, paragraph 54) of the character included in the word, and recognizes the detected character (cluster processing software 330 can apply shape clustering to extract shape information from the clip images in each cluster. The extracted shape information can be used to compare shapes of cluster images for different clusters and to obtain shape differences of different clusters, especially the shape differences between clusters with different assigned OCR character codes (paragraph 0057), fig. 2).
Regarding claim 14, Hayashi teaches wherein the characteristic information is at least one of edge direction information, dot count information, transition count information, or height information in an image area including the character (The clip images classified in one cluster have been assigned one or more common OCR character codes and recognized as identical or similar sizes by the OCR engine and are determined by the post-OCR processing to have identical or similar shapes based on a suitable shape metric such as a shape distance (paragraph 0054) e.g., size of bounding box, fig. 1, which has a height and a width).
Regarding claim 15, Hayashi does not teach wherein the processor extracts at least one candidate character with respect to each character in the scan image, recognizes a word  by using at least one extracted candidate character of each character included in a word on a word basis, and based on the character included in the character set being included in the extracted candidate character, performs character recognition by using the character information of the character included in the word that succeeds in the recognition.

Vincent et al teaches  wherein the performing of the character recognition comprises extracting at least one candidate character with respect to each character in the scan image (cluster processing software 330 can apply shape clustering to extract shape information from the clip images (characters) in each cluster (word) (paragraph 0057), recognizes a word (identifying a suspect word, paragraph 0025) by using at least one extracted candidate character of each character included in a word on a word basis, and based on the character included in the character set being included in the extracted candidate character, performs character recognition by using the character information of the character included in the word that succeeds in the recognition (output processing software 340 can apply the modified clusters 332 to the OCR output 302 and to correct a detected error in the OCR output 302 in generating the modified OCR output 350. The output processing software 330 may also use the cluster information in the modified clusters 332 to correct an incorrect segmentation of a clip image in a word (paragraph 0057). The first post-OCR engine is operable to identify a suspect word in the first modified OCR output and the suspect word is a word having a character identified as a suspect character (paragraph 0026).
Therefore, it would have been obvious to a person with ordinary skill in the art to have modified Hayashi to include: wherein the performing of the character recognition comprises extracting at least one candidate character with respect to each character in the scan image, recognizes a word  by using at least one extracted candidate character of each character included in a word on a word basis, and based on the character included in the character set being included in the extracted candidate character, performs character recognition by using the character information of the character included in the word that succeeds in the recognition.
The reason of doing so would have allowed the system to accurately recognizing a printed word document and to simplify the process of a user editing the document.

3, 5 and 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi 2016/0034774 in view of Vincent et al 2008/0063276 further in view of Ikeda et al US 2009/0307210.
Regarding claim 3, Hayashi in view of Vincent et al teaches all of the limitations of claim 1
Vincent et al teaches wherein the processor, based on the character included in the character set being detected, extracts characteristic information of the detected character (The cluster processing software 330 can apply shape clustering to extract shape information (characteristic information) from the clip images (character) in each cluster (paragraph 0057),
Hayashi in view of Vincent et al fails to teach based on the word including the character being successfully recognized, stores the extracted characteristic information and a recognition result corresponding to the characteristic information in the memory.

Ikeda et al teaches based on the word including the character being successfully recognized, stores the extracted characteristic information and a recognition result corresponding to the characteristic information in the memory (the characteristic expression extracting device 301 extracts words that appear in the texts, and records the characteristics as in FIG. 21 to the extraction result storage unit 203 (paragraph 0229).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hayashi in view of Vincent et al character recognition of words by analyzing letters by the teaching of Ikeda et al to include:  based on the word including the character being successfully recognized, stores the extracted characteristic information and a recognition result corresponding to the characteristic information in the memory.  The reason of doing so would have allow the system to accurately identify specific words and texts and to store the attributes in order to use on other words or texts to accurately identify them and to prevent the lost of valuable computed information.

Regarding claim 11, Hayashi in view of Vincent et al teaches all of the limitations of claim 9
Vincent et al teaches wherein the performing of the character recognition comprises: based on the character included in the character set being detected, extracting characteristic information of the detected character (The cluster processing software 330 can apply shape clustering to extract shape information (characteristic information) from the clip images (character) in each cluster (paragraph 0057); 
Hayashi in view of Vincent et al fails to teach performing word recognition of a word including the character; and based on the word recognition being successful, storing the result of the character recognition of a result of the word recognition and the characteristic information of the character.
Ikeda et al teaches performing word recognition of a word including the character; and based on the word recognition being successful, storing the result of the character recognition of a result of the word recognition and the characteristic information of the character (the characteristic expression extracting device 301 extracts words that appear in the texts, and records the characteristics as in FIG. 21 to the extraction result storage unit 203 (paragraph 0229).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hayashi in view of Vincent et al character recognition of words by analyzing letters by the teaching of Ikeda et al to include:  based on the word including the character being successfully recognized, stores the extracted characteristic information and a recognition result corresponding to the characteristic information in the memory.  The reason of doing so would have allow the system to accurately identify specific words and 
Regarding claim 13: Vincent teaches the reading apparatus as claimed in claim 3, wherein the processor reset (apply modified clusters 322 to the OCR output 302 and to correct a detected error in the output 302  in generating a modified OCR output 305) the characteristic information (of a character of a character stored in the memory in a unit of scan image (fig. 1, each clip image of fig, I can be viewed as unit of scan image, also see paragraph 0002, 0005, fundamental unit) or scan job.

Claim 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi 2016/0034774 in view of Vincent et al 2008/0063276 further in view of Ikeda et al US 2009/0307210 further in view of Osheroff US 8712163.
Regarding claim 4, Hayashi in view of Vincent et al further in view of Ikeda et al teaches all of the limitations of claim 1 and 3
Vincent et al teaches based on the character included in the character set being detected, extracts characteristic information of the detected character (The cluster processing software 330 can apply shape clustering to extract shape information (characteristic information) from the clip images (character) in each cluster (paragraph 0057),
Hayashi in view of Vincent et al further in view of Ikeda et al fails to teach wherein the processor, based on recognition of the word including the character being failed, compares the extracted characteristic information with the characteristic information stored in the memory, and recognizes the character included in the word that fails in the word recognition.
Osheroff teaches wherein the processor, based on recognition of the word including the character being failed, compares the characteristic information with the characteristic information stored in the memory, and recognizes the character included in the word that fails in the word 
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hayashi in view of Vincent et al further in view of Ikeda et al character recognition of words by analyzing letters by the teaching of Osheroff to include:  wherein the processor, based on recognition of the word including the character being failed, compares the extracted characteristic information with the characteristic information stored in the memory, and recognizes the character included in the word that fails in the word recognition.  The reason of doing so would have further improve the accuracy of OCR method of Hayashi.
Regarding claim 12, Hayashi in view of Vincent et al further in view of Ikeda et al teaches all of the limitations of claim 9 and 11.
Vincent et al teaches based on the character included in the character set being detected, extracts characteristic information of the detected character (The cluster processing software 330 can apply shape clustering to extract shape information (characteristic information) from the clip images (character) in each cluster (paragraph 0057),
Hayashi in view of Vincent et al further in view of Ikeda et al fails to teach wherein the processor, based on recognition of the word including the character being failed, compares the 
Osheroff teaches wherein the processor, based on recognition of the word including the character being failed, compares the characteristic information with the characteristic information stored in the memory, and recognizes the character included in the word that fails in the word recognition (imprint and character analysis module 330. FIG. 35 shows imprint 961 (recognition of word) on the surface pill 960. At first glance, glyph 961 is not easily recognizable and would likely fail to be identified by known OCR/OCV methods (character being failed). If OCR/OCV methods fail to identify glyph 961, (character being failed) it is characterized as "unknown" in step 338 of imprint and marking analysis module 330 and further processed, beginning with breaking glyph 961 into elements in step 346. The present invention improves on the limitations of known methods by comparing the elements comprising glyph 961 with those of known glyphs and symbols in a database or other repository of information (column 36, lines 53-65), fig. 17).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Hayashi in view of Vincent et al further in view of Ikeda et al character recognition of words by analyzing letters by the teaching of Osheroff to include:  wherein the processor, based on recognition of the word including the character being failed, compares the extracted characteristic information with the characteristic information stored in the memory, and recognizes the character included in the word that fails in the word recognition.  The reason of doing so would have further improve the accuracy of OCR method of Hayashi.



Conclusion

Any inquiry concerning this communication should be directed to Michael Burleson whose telephone number is (571) 272-7460 and fax number is (571) 273-7460.  The examiner can normally be reached Monday thru Friday from 8:00 a.m. – 4:30p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached at (571) 272- 7440.
Michael Burleson
Patent Examiner
Art Unit 2673

Michael Burleson
February 10, 2022
/MICHAEL BURLESON/
/KING Y POON/               Supervisory Patent Examiner, Art Unit 2675